Title: To John Adams from Edmund Jenings, 28 December 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels Decr. 28th. 1780
     
     I Had written to your Excellency a long Letter on the State of Affairs, which the Attention, I had the pleasure of paying to Mr. Dana, who staid here four or five days, prevented me Sending, and which is now Swallowed up by what has I am told, passed between the Courts of London and the Hague.
     Never surely did a Nation seek for the Enmity of Mankind with more eagerness, than the English do at this Time. Have they not Ennemies enough, that they shoud seek for more? How can we Account for their proceedings? I saw with Astonishment the Memorial of the 12th Instant. I saw in it a Conduct, that Confounded me, but it is plain, that orders have been long since sent to Act offencively Against the Dutch in the East and West, and that the present procedure is meant to warrant that Violence. One would Imagine, that England well Knew what She was About in this business, if we did not See, that She had been long Acting Contrary to all Knowledge for many years in every Transaction with Us. Does She mean to Confound her Ennemies by the Boldness of her Conduct as I have read is Sometimes a good Rule of Policy? But Surely she ought rather to Confound her former Ennemies by direct Attacks on them, rather than Create new ones, which will take off Her force from the first, to be exerted against the last. This Conduct will certainly not Astonish, but please her former Ennemies. Is she induced to war with the Dutch by the Hopes of Plunder, which the Easy Capture of the Dutch Ships may Afford? Does She propose to take the Cape of Good Hope and Conquer Batavia, what can be her Object? Is Holland insulted and attacked on the Same Principle, that America was, i.e., that it is Easy to Subdue—I am weary of Conjectures, But Dutch Fury is Equal to American Bravery and this Measure may be productive of the greatest Evil to Her. However a Dutch War and the Armed Neutrallity, if it Comes to any thing, may require that France Should Keep a greater Number of Ships in Europe, than is Consistent with the Essential Object of our War. It may be difficult perhaps to Convince the Dutch, that the Independancy of America is particularly their Interest, as it will for Ever prevent their Rival from treating them with Insult and Insolence in future, or that at least, America being freed from her present Embarrassements by the Expulsion of the Ennemy, will Act with Astonishing Vigor against the Common Foe; France at least ought to see it, and make the proper Efforts. Nothing ought to prevent Her from sending a decided Superiority of Naval Force to the States of America. That Measure alone will secure Europe from future Insult.
     Does your Excellency think that England has any Dependance on the Emperor? He has got his Brother Maximilian declared Coadjuter of the Bishoprick of Munster and Cologne, which effects Holland on one Side, while the Low Countries border on the other. He has an Eye on the Bishoprick of Liege and it is said, that Matter is settled to his wish. This cannot but be alarming to the Dutch should He take a part against them. It is likewise alarming to France, nor Can the King of Prussia be Easy at such an increase of Influence and Power in the Emperor. There is much Appearance of the War becoming general. The Fear of it however may make a Peace, which I pray to God may be to the Honour and Advantage of our Country.
     I cannot express to your Excellency the Pleasure, that I have had in Mr. Danas Company. I wish our Country had many such.
     I have received from London a Pamphlet intitled, a Short View of the Lord High Admirals Jurisdiction and of the several Acts for regulating and restraining the Trade of the british Plantations and of the Commissions of Vice Admiralty Courts there, together with the Heads of a Bill for the better regulating the same, printed 1775. This is, I believe, the Book your Excellency wanted, if so, I will send it by the first Opportunity.
     I have read Lord Howes Narrative and Galloways Answer, they are both Excellent for Us. They ought to be read Universally.
     I wish your Excellency and the Young Gentlemen Many happy Years.
     I am Sir your Excellencys Most Faithful & Obedient Humble Servant
     
      Edm: Jenings
     
    